—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered May 25, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*385Ordered that the order is affirmed, with costs.
The defendant failed to meet his initial burden of establishing prima facie entitlement to judgment as a matter of law. Thus, summary judgment was properly denied (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Malary v New York City Tr. Auth., 232 AD2d 380). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.